Citation Nr: 1010309	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with anxious and depressed mood, claimed as depression. 

2.  Entitlement to service connection for impulse control 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother




ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law 
Judge for hearing in St. Petersburg in December 2009 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
adjustment disorder with anxious and depressed mood, claimed 
as depression, and impulse control disorder.  He contends 
that these conditions were caused by his active service.  
Specifically he indicates that he acquired these disorders 
after he received an injection for a scalp condition and 
awoke to blood in his bed from his scalp.  He states that 
after this incident he had trouble controlling his behavior 
and had frequent outbursts.  He indicated in his travel board 
hearing that he was sent to the brig for fighting during 
service.  The Veteran was not diagnosed with a psychiatric 
disorder during service.

The Veteran's service personnel records have not been 
associated with the file.  There is no indication that the RO 
attempted to obtain these records.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2009).  As there is an indication 
that these records may evidence a change in the Veteran's 
behavior during service, these records must be obtained and 
associated with the file.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset or etiology of his adjustment and impulse 
control disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination or obtain a medical opinion 
when there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran's accounts of treatment for his scalp during 
service are verified by his service treatment records.  
However, because there is no diagnosis of a psychiatric 
disorder during service, an examination is necessary to 
establish if the Veteran's current psychiatric conditions are 
related to, or were caused by active service.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Request the Veteran's service 
personnel records and associate any 
records with the claims file. 
 
2.  Then, arrange for the Veteran to 
undergo a VA psychiatric examination to 
determine the nature, extent, onset, and 
etiology of any psychiatric condition 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.   
 
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology and opine as 
to whether it is at least as likely as not 
that any psychiatric condition found is 
related to or had its onset during 
service.  Particularly, the examiner 
should comment on whether any psychiatric 
disorder is related to the Veteran's 
treatment for a scalp condition.  The 
rationale for all opinions expressed 
should be provided in a legible report.   
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO/AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


